           Case 1:16-cv-01678-KBJ Document 53 Filed 09/10/19 Page 1 of 3


                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                      )
HOWARD T. TYSON, SR.,                                 )
                                                      )
                Plaintiff,                            )
                                                      )       Civil Action No. 16-1678 (KBJ)
                v.                                    )
                                                      )
MEGAN J. BRENNAN, Postmaster General,                 )
                                                      )
                Defendant.                            )
                                                      )

                        DEFENDANT’S RESPONSE TO PLAINTIFF’S
                        MOTION FOR LEAVE TO FILE SUR-REPLY

         Defendant Megan J. Brennan, Postmaster General, by and through the undersigned

counsel, respectfully submits this Response to Plaintiff’s pro se “Motion for Acception,” filed

September 6, 2019, ECF No. 52, which Defendant construes as a motion for leave to file a Sur-

reply.

         On September 5, 2019, Plaintiff emailed the undersigned counsel for Defendant a copy of

a document titled “Reply to Defendant’s Motion of Further Support,” which is essentially a Sur-

reply regarding Defendant’s Motion for Summary Judgment. In response, the undersigned

advised Plaintiff that it was Defendant’s position that he was not authorized to file this brief

without first securing the Court’s permission and that Defendant reserved her right to move to

strike the brief if it was filed. On September 6, 2019, the Sur-reply was entered on the Court’s

docket. ECF No. 51. Also on September 6, 2019, Plaintiff filed the instant motion, which

requests permission to file the Sur-reply. ECF No. 52.

         Since Defendant filed her summary judgment reply, Plaintiff has filed an Addendum and

a Sur-Reply Brief, neither of which were authorized by the Local Rules or this Court’s General

Order and Guidelines for Civil Cases. Defendant takes no position as to whether the Court

should retroactively grant Plaintiff permission to file these briefs, but she respectfully suggests
          Case 1:16-cv-01678-KBJ Document 53 Filed 09/10/19 Page 2 of 3


that the Court advise Plaintiff that there should be no further filings regarding the fully briefed

summary judgment motion without prior leave of Court.

Dated: September 10, 2019                      Respectfully submitted,

                                               JESSIE K. LIU, D.C. Bar No. 472845
                                               United States Attorney

                                               DANIEL F. VAN HORN, D.C. Bar No. 924092
                                               Chief, Civil Division

                                                       /s/ Paul Cirino
                                               PAUL CIRINO
                                               Assistant United States Attorney
                                               Civil Division
                                               U.S. Attorney’s Office for the District of Columbia
                                               555 4th Street, N.W.
                                               Washington, D.C. 20530
                                               Telephone: (202) 252-2529
                                               Fax: (202) 252-2599
                                               paul.cirino@usdoj.gov

                                               Attorneys for Defendant




                                                  2
         Case 1:16-cv-01678-KBJ Document 53 Filed 09/10/19 Page 3 of 3


                               CERTIFICATE OF SERVICE

       I certify that on the 10th day of September, 2019, I served the foregoing Response to

Plaintiff’s Motion for Leave to File Sur-Reply by filing the document with the Court’s CM/ECF

system, by sending the document to tysontoe@aol.com, and also by sending a paper copy of the

document by First Class Mail to the following address:

       Howard T. Tyson, Sr.
       12018 Long Ridge Lane
       Bowie, Maryland 20715-2352



                                                    /s/ Paul Cirino
                                                    Paul Cirino




                                               3
